In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Southampton dated February 2, 1995, which, inter alia, denied the petitioner’s application for a certificate of occupancy as a nightclub/bar/ restaurant, Edward Rush, Barbara Labrador, Beth Wickey, Vincent Connuscio, and Steven Halsey, constituting the Zoning Board of Appeals of the Town of Southampton, appeal from a judgment of the Supreme Court, Suffolk County (Rohl, J.), entered June 17, 1996, which, inter alia, granted the petition and directed the Zoning Board of Appeals of the Town of Southampton to grant the petitioner’s application for a certificate of occupancy as a nightclub/bar/restaurant.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the appellants’ contention, the record establishes that the premises at issue was operated as a nightclub prior to the enactment of the relevant zoning ordinance and therefore, constituted a preexisting, nonconforming use (see, 1 Anderson, New York Zoning Law and Practice § 6.02, at 199 [3d ed]). Accordingly, the petition was properly granted.
*494The appellants’ remaining contentions are without merit. Rosenblatt, J. P., Thompson, Pizzuto and Altman, JJ., concur.